Citation Nr: 0203665	
Decision Date: 04/22/02    Archive Date: 05/02/02

DOCKET NO.  97-31 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for stomach pain, 
stomach bloating, diarrhea, soft stools, and indigestion as 
due to undiagnosed illness.

2.  Entitlement to service connection for shortness of breath 
and coughing up blood as due to undiagnosed illness.

3.  Entitlement to service connection for pain in multiple 
joints (other than the lumbosacral spine, right ankle, and 
right index finger), pain in the extremities, and leg cramps 
as due to undiagnosed illness.

4.  Entitlement to service connection for nocturnal chills 
and fever, night sweats, and dizziness as due to undiagnosed 
illness.

5.  Entitlement to a compensable evaluation for low back 
strain for the period July 1, 1995, to May 2, 1997, and to a 
rating in excess of 10 percent thereafter.



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran retired in June 1995, after more than 20 years of 
active military service.

This matter is before the Board of Veterans' Appeals from 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.

This case was previously before the Board in July 1999 and 
August 2000, at which time it was remanded for additional 
development.  It has now been returned to the Board for 
further appellate consideration.  As a preliminary matter, 
the Board finds that the RO has substantially complied with 
the prior remand directives.  Accordingly, a new remand is 
not required in order to comply with the holding of Stegall 
v. West, 11 Vet. App. 268 (1998).

As an additional matter, it is noted that the Board decision 
of July 14, 1999, among other things, denied the following 
claims of service connection as not well grounded: 
airsickness; allergy to Penicillin; allergy to bee stings; 
hiatal hernia; nocturnal chills and fever, night sweats, and 
dizziness as residuals of a tick bite; arthritis of multiple 
joints; gastritis and gastroenteritis; and bronchitis, upper 
respiratory infections, colds, and viral syndrome.  However, 
the Board notes that Section 7(b) of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)), provides that cases denied as not 
well grounded which became final during the period beginning 
July 14, 1999, may be readjudicated upon the request of the 
claimant or the Secretary's own motion.  (Emphasis added).  
General Counsel for VA held in a precedential opinion that 
the agency of original jurisdiction (i.e., the RO) should 
first readjudicate a claim under section 7(b) of the VCAA, 
even if the claims were denied by the Board as not well 
grounded.  VAOPGCPREC 3-2001.  The precedent opinions of the 
VA General Counsel's Office are binding upon the Board.  38 
U.S.C.A. § 7104.  Accordingly, since the Board's decision was 
dated July 14, 1999, this matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the veteran's appeal has been completed.

2.  The veteran served in the Southwest Asia theater during 
the Persian Gulf War.

3.  Both the veteran's service and post-service medical 
records note complaints of stomach pain, stomach bloating, 
diarrhea, soft stools, indigestion, shortness of breath, 
coughing up blood, pain in multiple joints, nocturnal chills 
and fever, night sweats, and dizziness.  However, all 
physical examinations and diagnostic testing conducted in 
conjunction with these complaints were negative for any 
chronic conditions; in short, the medical record is negative 
for objective evidence perceptible to an examining physician 
to account for the veteran's complaints of stomach pain, 
stomach bloating, diarrhea, soft stools, indigestion, 
shortness of breath, coughing up blood, pain in multiple 
joints, nocturnal chills and fever, night sweats, and 
dizziness.

4.  A September 2000 VA medical opinion specifically 
determined, based upon prior examination of the veteran and 
extensive review of his medical records, that it was unlikely 
that the veteran's four categories of complaints are or were 
attributable to any undiagnosed illness.  Further, it was 
stated that the veteran had no evidence on the examination 
and result of any testing that warranted any complaint of 
chronic condition or disability that had not been covered.  
Due to the extensive testing, it was opined that the 
veteran's complaints had either resolved or he no longer had 
these complaints.  
5.  The medical evidence on file tends to show that the 
veteran's service-connected low back strain has been manifest 
by characteristic pain on motion, both prior to and since May 
2, 1997.

6.  The competent medical evidence on file does not show any 
distinctive periods where the veteran's service-connected low 
back strain has been manifest by muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position; moderate limitation of motion; or 
moderate symptoms of intervertebral disc syndrome with 
recurring attacks, either before or since May 3, 1997.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for undiagnosed 
illnesses manifested by stomach pain, stomach bloating, 
diarrhea, soft stools, indigestion; shortness of breath, 
coughing up blood; pain in multiple joints; and/or nocturnal 
chills and fever, night sweats, and dizziness.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.317 (2001); 66 Fed. Reg. 45,620-45,632 
(August 29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); Section 202 of the Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001) (to be codified as amended at 38 U.S.C.A. 
§ 1117).

2.  The criteria for a rating of 10 percent for low back 
strain for the period from July 1, 1995, to May 2, 1997, are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.102, 3.400, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292 and 5295 
(2001); 66 Fed. Reg. 45,620-45,632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

3.  The criteria for a rating in excess of 10 percent for low 
back strain either before or since May 3, 1997, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292 and 5295 (2001); 66 Fed. Reg. 45,620-
45,632 (August 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  Specifically, the VCAA, which became law on November 
9, 2000.  VA has also revised the provisions of 38 C.F.R. § 
3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45,620-45,632 (August 
29, 2001).  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. At 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO accorded the veteran multiple 
examinations in relation to these claims.  The RO also 
advised the veteran of the evidence necessary to substantiate 
these claims by the July 1997 Statement of the Case and the 
various Supplemental Statements of the Case, including the 
applicable criteria for a higher disability rating and the 
presumptive regulatory provisions regarding claims based upon 
undiagnosed illness.  Further, the RO specifically addressed 
the applicability of the VCAA to the veteran's case by 
correspondence dated in May 2001, and an August 2001 
Supplemental Statement of the Case.  No response appears to 
be on file from the veteran concerning this correspondence, 
and it does not appear that he has identified any pertinent 
evidence that has not been obtained or requested by the RO.  
Thus, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled, to include 
the revised regulatory provisions of 38 C.F.R. § 3.159, and 
that no additional assistance to the veteran is required 
based on the facts of the instant case.

I.  Service Connection

General Background.  The veteran's DD Form 214 reflects that 
he was awarded the Southwest Asia Service Medical with 3 
Bronze service stars, and the Kuwait Liberation Medal, among 
other awards and citations.

The veteran's lungs and chest, abdomen and viscera, upper and 
lower extremities, and neurologic condition were all 
clinically evaluated as normal on his January 1975 enlistment 
examination.  At the time of this examination, he indicated 
that he had never experienced swollen or painful joints, 
dizziness or fainting spells, shortness of breath, cramps in 
his legs, frequent indigestion, or stomach, liver, or 
intestinal trouble.  However, he did indicate that he had 
experienced asthma at 17 or 18 years of age, and that he did 
not know if he had experienced heart trouble.

The veteran's service medical records reflect that he was 
treated on multiple occasions for productive and 
nonproductive coughs, which were generally attributed to 
upper respiratory infection and other cold-related 
conditions.

In August 1975, the veteran was treated for complaints of 
vomiting with no diarrhea, attributed to gastroenteritis.

In January 1977, the veteran was involved in a jeep accident, 
in which he sustained injuries to the left arm, both 
buttocks, and right leg.  Physical examination at that time 
revealed abrasions of the left knee and both buttocks.

In January 1979, the veteran was treated for complaints of 
chest congestion, muscles aching, and headache.  Assessment 
was upper respiratory infection - viral syndrome.  

Records beginning in January 1981 reflect treatment for 
complaints of right and left heel pain, attributed to soft 
tissue injury.  Subsequent records from July 1981 reflects 
that the veteran injured both feet in a parachute jump.  
Assessment was soft tissue trauma, resolving.

In January 1982, the veteran was treated for complaints of 
fever, vomiting, and chills the previous evening.  Assessment 
was viral gastritis.

Records from June 1982 note that the veteran was treated for 
complaints of diarrhea, nausea, vomiting, and fever, among 
other things.  Assessment was viral syndrome.

In February 1990, the veteran was treated for the onset of 
cold with cough, fever, and complaints of muscle aches.  
Impression was viral syndrome.  Subsequent records from June 
1990 note the veteran was treated for possible food 
poisoning.  His symptoms included throwing up, fever, muscle 
aches, and diarrhea.  Assessment was gastroenteritis.

A December 1992 Report of Medical History noted, in part, 
that the veteran was currently using only aspirin/Tylenol for 
aches and pains.  

Records from July 1993 note treatment for upper respiratory 
infection.  Among other things, it was stated that the 
veteran was not short of breath at rest, and that he was not 
coughing up blood.

In August 1993, the veteran was treated for complaints of 
chills, fever, and night sweats of 30 days duration, and 
intermittent diarrhea of 2 weeks duration.  He was also 
experiencing nausea and productive cough.  At that time, the 
veteran reported that he was bitten by a tick in the month of 
June during a field problem, and that the tick was discovered 
and removed by his wife.  However, since it was removed he 
had noticed a red, raised lesion on his back which had 
increased in size.  Records dated later in August 1993 also 
note treatment for complaints of malaise, and arthralgia of 
the knees and shoulders.  In September 1993, the veteran 
reported that he experienced strange aches and pains in 
various joints, usually the ankles, knees, and elbows.  He 
also complained of slow and shallow breathing, among other 
things.

X-rays taken of the knees and ankles in September 1994 note 
that the veteran complained of constant pain, present upon 
walking.  However, the X-rays resulted in impressions of 
normal knee(s) and normal ankle.

An October 1994 urology report noted that the veteran had had 
a chronic, nonspecific constitutional illness for the past 18 
months.  This illness was mostly manifested by low grade 
evening/night fevers and sweats, and late day fatigue.  It 
was noted that he had had close follow-up without evidence of 
overt pathology noted by either physical or per laboratory 
examinations.  It was further noted that the symptoms were 
related in time to a tick bite in his back that had had 
modest local reaction followed by flu-like illness.  However, 
serology tests were all negative.  Additionally, it was noted 
that the veteran had longstanding mechanical low back pain, 
and, recently, knee and ankle arthralgias.  Moreover, he had 
had loose bowel movements since the Gulf War.  Hs pertinent 
medical history included possible Gulf War Syndrome from 1993 
to present.  

The veteran underwent a in-service Persian Gulf Illness (PGI) 
examination in January 1995.  At the time of this 
examination, he indicated that he had experienced, among 
other things, swollen or painful joints, dizziness or 
fainting spells, and frequent indigestion.  It was noted that 
these symptoms were associated with Persian Gulf Syndrome.  
He also reported that he had not experienced cramps in his 
legs, and that he did not know if he had experienced stomach, 
liver, or intestinal trouble.  Nevertheless, his lungs and 
chest, abdomen and viscera, upper and lower extremities, and 
neurologic condition were all clinically evaluated as normal 
on this PGI examination.
On a subsequent PGI evaluation conducted in April 1995, the 
veteran reported a tick bite in August 1993, and that his 
symptoms included fatigue, headaches, stomach "swelled up," 
migratory arthralgias, history of chronic sinusitis, 
intolerance to spicy foods, and intermittent loose bowel 
movements.  It was noted that physical examination had been 
conducted in January 1995.  Impression was diffuse complaints 
- no clear etiology with normal physical examination and 
labs.  Neuropsychiatric screenings conducted that same month 
were all normal as well.

On his May 1995 retirement examination, the veteran's lungs 
and chest, abdomen and viscera, upper and lower extremities, 
and neurologic condition were all clinically evaluated as 
normal.  However, on his concurrent Report of Medical 
History, he indicated that he had experienced, among other 
things, swollen or painful joints, dizziness or fainting 
spells, shortness of breath, cramps in his legs, frequent 
indigestion, and stomach, liver, or intestinal trouble.  The 
physician's summary on the Report noted that the veteran 
stated he coughed up blood at no specific time, not 
evaluated, and that he had bled for 2 days after some dental 
work was done.  It was also indicated that the swollen and 
painful joints included his ankles, knees, wrist, elbows, 
feet, and fingers on and off for the past 2 years.  
Additionally, he experienced headaches above the eyes.  
Further, he had experienced some dizziness episodes times 2 
weeks.  It was noted that he had had shortness of breath for 
1 1/2 years, started when he was running.  He also had leg  
cramps in the morning.  Regarding his frequent indigestion, 
it was noted that he had had it for 4 years, and that he took 
antacids.  Moreover, it was noted that he took 2 or more 
hours to fall asleep, and that he would wake up maybe 5 times 
a night.  

Various VA and private medical records, including examination 
reports, are on file which cover the post-service period from 
1995 to 2000.

Medical records from August 1995 reflect, in part, treatment 
for cough, which was attributed to bronchitis.  It also 
appears that the veteran was treated for complaints of 
diarrhea that same month, attributed to viral infection.  

The veteran underwent a VA general medical examination in 
September 1995.  At this examination, the veteran's 
complaints included chronic diarrhea, nausea and bloating; 
night sweats, insomnia; multiple joint aches and low back 
pain, nonspecific; and nonspecific aches, no specific 
diagnosis had been made.  Diagnoses following examination 
included complaints of night sweats and insomnia.  

The veteran subsequently underwent a neurologic examination 
in October 1995.  At this examination he reported that he was 
in his usual state of health until 2 1/2 years earlier when he 
was in the woods and had a tick bite on the back.  
Thereafter, he started having fever, chills, and night 
sweats.  He also noticed that the rash in the area near the 
tick bite grew over the next few months, and he continued to 
have the symptoms of nocturnal fever, chills, and night 
sweats.  In addition, he complained of headaches, but denied 
any nausea or vomiting, as well as any motor or sensory 
symptoms or dizziness associated with these headaches.  
Further, he complained of lower neck discomfort without 
radiation to the upper extremities, which he reported had 
been present for the past 1 to 2 years.  He also complained 
of joint pains during the last 2 1/2 years.  Regarding these 
pains, he reported that sometimes he felt sharp pain in one 
joint, and then a few seconds later, he felt other joint 
involved in the same type of pain, and it went from one joint 
to the other.  

Following examination of the veteran, the examiner's 
impression was that the veteran presented with multiple 
neurological and other complaints.  However, his neurologic 
examination was normal.  The examiner also suggest that, with 
the other multiple neurologic symptoms, the veteran undergo a 
work-up, including a work-up for Lyme disease, although he 
did not have any neurological symptoms suggesting that.  
Further, the examiner recommended other tests and treatment 
for the veteran's symptoms.

In December 1995, the veteran was treated for complaints of 
left shoulder and neck muscle pain.

Records from February 1996 note complaints of flu-like 
symptoms and diarrhea, with an apparent assessment of acute 
gastroenteritis.  

Records from May 1997 note complaints of lower back pain and 
abdominal pain.  Assessments included disc bulges and peptic 
ulcer.

The veteran underwent a new VA general medical examination in 
July 1997.  At this examination, it was noted that the 
veteran's current medications included over-the-counter 
Tagamet.  In addition, the examiner noted that the veteran's 
VA medical chart and claims file were available and had been 
reviewed.  With respect to the veteran's present complaints, 
it was noted that the veteran reported his symptoms began in 
June 1993, that they had worsened in the past year, and 
included aches and pains all over his body, with the pain 
jumping from his hand to his shoulder to his knee, and then 
went away.  He also reported that the pain lasted about 20 
seconds, and that nothing seemed to make it better or worse.  
Further, he reported soft stools daily, one bowel movement 
per day, since 1991.  He reported that he did not have 
diarrhea, and had never sought treatment for this.  

Diagnoses following examination of the veteran included 
history of daily soft stools and flatuents; history of upper 
respiratory infection, asymptomatic at present; history of 
bronchitis and hemoptysis, asymptomatic at present; history 
of nightly chills and fever with no clinical findings, all of 
this per patient; history of dizziness, asymptomatic at 
present; and history of frequent urination, but not by 
history being significant, and with a normal lab.

A whole body scan conducted in August 1997 showed no 
significant abnormal skeletal uptake, although it was noted 
that there might be minimally increased uptake involving the 
dorsal aspect of the left foot.  Spect imaging was done of 
the lumbosacral spine, and there was mildly increased uptake 
involving the right and anterior aspect of the L5-S1 
interspace.  The rest of the study was unremarkable.  

In July 1999, the Board, among other things, denied service 
connection for nocturnal chills and fever, night sweats, and 
dizziness as residuals of a tick bite; arthritis of multiple 
joints; gastritis and gastroenteritis; and bronchitis, upper 
respiratory infections, colds, and viral syndrome.  The Board 
also remanded the various undiagnosed illness claims in order 
for the veteran to undergo a new medical evaluation.  The 
examiner was to determine whether the veteran had clinical 
signs of stomach pain, stomach bloating, diarrhea, soft 
stools, and/or indigestion; shortness of breath and coughing 
up blood; nocturnal chills and fever, night sweats, and/or 
dizziness; pain in multiple joints (other than the 
lumbosacral spine, right ankle, and right index finger), pain 
in the extremities and/or leg cramps.  In addition, the 
examiner was to determine whether any such clinical signs 
found on examination may be attributed to a medical 
diagnosis.  Whether or not any clinical signs were found, the 
examiner was to offer an opinion as to whether it was at 
least as likely as not (a 50 percent or more likelihood) that 
the veteran's four categories of complaints, as stated above, 
"are or were attributable to recognized medical diagnoses."

In September 1999, the veteran underwent multiple VA medical 
examinations pursuant to the Board's remand, all of which 
were conducted by the same examiner.  The examiner noted that 
he did an extensive review of the veteran's claims file, and 
that it took him 3 hours and 15 minutes to read the entire 
chart.  It was noted that the veteran complained of stomach 
pain, stomach bloating, diarrhea, soft stool, indigestion, 
shortness of breath, coughing up blood, nocturnal chills and 
fevers, night sweats, dizziness, pain in multiple joints, 
pain in extremities, and leg cramps.  Further, the veteran 
reported that none of these symptoms started until after the 
veteran was bitten by a tick in June 1993.  The veteran's 
specific description of his symptoms were also summarized.  
Diagnoses following the various examinations included mild 
degenerative disc disease and muscular low back pain; 
degenerative joint disease of the spine at T12, L1, Sl; 
status-post fracture of the left foot with arthritis; right 
hand status-post trauma to the second digit at the fat pad, 
no residuals; normal exam of all joints, no disability found; 
history of gastroenteritis per service medical report that 
was episodic in nature, no chronic condition, and no 
disability found; history of gastritis and gastroenteritis, 
episodic, no evidence of any chronic condition, and no 
disability found; and pulmonary function test within normal 
limits, shortness of breath, no objective or clinical 
evidence of any chronic condition, no disability found.

In August 2000, the Board noted, with respect to the 
undiagnosed illness claims, that the September 1999 VA 
examining physician reported that he found no evidence on 
examination of any chronic condition or disability.  However, 
he did not offer an opinion as to whether the veteran's four 
categories of complaints are or were attributable to 
recognized medical diagnoses.  Therefore, the Board concluded 
that the case must be remanded again so that the requested 
medical information may be obtained, in accord with Stegall, 
supra.

Pursuant to the Board's remand, a medical opinion was 
obtained in September 2000 from the same clinician who 
examined the veteran in September 1999.  In the September 
2000 opinion, the clinician indicated that he had extensively 
reviewed the veteran's claims file, and that it took him 
approximately 4 hours and 20 minutes to read the complete 
file.  The clinician also noted that he had reviewed the 
September 1999 examination reports he had completed, and had 
examined every test that the veteran had ever had in the 
military that was in his record, as well as at the VA and 
other facilities.  Further, the clinician stated that in 
regard to the veteran's claim with Persian Gulf, all tests 
were negative.  After summarizing the records on file, the 
clinician noted that the veteran's evaluation included an 
extensive evaluation at Fort Knox, Fort Campbell, and VA.  
The clinician also noted that every test was ordered that was 
applicable, and all were negative.  Moreover, the clinician 
stated that the veteran had no clinical signs at the time of 
examination in regards to his complaint of stomach pain, 
stomach bloating, diarrhea, soft stools, indigestion, 
shortness of breath, coughing up blood, nocturnal chills, 
fever, night sweats, and/or dizziness, pain in joints other 
than the lumbosacral spine, right ankle and right index, pain 
in extremities and/or leg cramps.  The clinician emphasized 
that the veteran had no clinical signs that warranted his 
complaints on the examination.  Additionally, the examiner 
opined that it was unlikely, and that it was his opinion, 
that the veteran's four categories of complaints are or were 
attributable to any undiagnosed illness.  All tests were 
negative.  The clinician further stated that he felt the 
veteran had no evidence on the examination, nor as the result 
of any testing, that warranted any complaint of chronic 
condition or disability that had not been covered.  Due to 
the extensive testing, the clinician stated that the 
veteran's complaints had either resolved or he no longer had 
these complaints.  


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War who exhibit objective 
indications of chronic disability manifested by one or more 
specific signs or symptoms, such disability may be service 
connected provided that it became manifest during active 
service in the Southwest Asia theater of operations or to a 
degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317(a)(1).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).  Disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  38 C.F.R. § 
3.317(a)(3).

By regulation, VA has determined that "undiagnosed 
illnesses" may include, inter alia, symptoms such as 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms and cardiovascular signs 
or symptoms.  38 C.F.R. § 3.317(b).  However, the symptoms 
"cannot be attributed to any known clinical diagnosis."  38 
C.F.R. § 3.317(a)(1)(ii).  The VA General Counsel's office 
(whose opinions are binding on the Board (See 38 U.S.C.A. § 
7104(c); 38 C.F.R. 
§ 19.5)), has held that compensation may be paid under 38 
C.F.R. § 3.317 for disability which cannot, based on the 
facts of the particular veteran's case, be attributed to any 
known clinical diagnosis.  The fact that the signs or 
symptoms exhibited by the veteran could conceivably be 
attributed to a known clinical diagnosis under other 
circumstances not presented in the particular veteran's case 
does not preclude compensation under section 3.317.  However, 
service connection may not be presumptively established under 
38 U.S.C.A. § 1117(a) for any diagnosed illness, regardless 
of whether the diagnosis may be characterized as poorly 
defined.  See VAOPGCPREC 8-98. 

Section 202 of the Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001), 
amended 38 U.S.C.A. § 1117 to expand the definition of 
"qualifying chronic disability" to include not only 
undiagnosed illness, but also "a medically unexplained 
chronic multi-symptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that 
was defined by a cluster of signs or symptoms;" and any 
diagnosed illness the Secretary determined in regulations to 
warrant a presumption of service connection.  However, it is 
noted that the Secretary has not yet identified any diagnosed 
illness in the regulations as warranting presumptive service 
connection pursuant to 38 U.S.C.A. § 1117.  This section also 
expanded the presumptive period from December 31, 2001, to 
September 30, 2011.  See also VBA Fast Letter 02-04 (January 
17, 2002).


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of service connection for stomach pain, stomach bloating, 
diarrhea, soft stools, indigestion; shortness of breath and 
coughing up blood; pain in multiple joints (other than the 
lumbosacral spine, right ankle, and right index finger), pain 
in the extremities, and leg cramp; and nocturnal chills and 
fever, night sweats, and dizziness, all claimed as due to 
undiagnosed illness.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Nothing on file shows that the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.

As an initial matter, the Board finds that the record 
reflects the veteran served in the Southwest Asia theater 
during the Persian Gulf War, as documented by the fact that 
he was awarded the Southwest Asia Service Medical with 3 
Bronze service stars, and the Kuwait Liberation Medal, among 
other awards and citations.  Moreover, a thorough review of 
the veteran's statements, as well as his in- and post-service 
medical records, note complaints of stomach pain, stomach 
bloating, diarrhea, soft stools, indigestion, shortness of 
breath, coughing up blood, pain in multiple joints, nocturnal 
chills and fever, night sweats, and dizziness.  However, 
there is no competent medical evidence which shows that these 
complaints are manifest by objective evidence perceptible to 
an examining physician, and other, non-medical indicators 
that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(2).

As detailed above, and noted by the September 2000 VA medical 
opinion, all physical examinations and diagnostic testing 
conducted in conjunction with the veteran's various 
complaints were negative for any chronic conditions.  In 
short, the medical record is negative for objective evidence 
perceptible to an examining physician to account for the 
veteran's complaints of stomach pain, stomach bloating, 
diarrhea, soft stools, indigestion, shortness of breath, 
coughing up blood, pain in multiple joints, nocturnal chills 
and fever, night sweats, and dizziness.  For example, the 
January 1995 in-service PGI examination clinically evaluated 
as normal the veteran's lungs and chest, abdomen and viscera, 
upper and lower extremities, and neurologic system.  The 
impression following the subsequent PGI examination in April 
1995 was diffuse complaints - no clear etiology with normal 
physical examination and labs.  (Emphasis added).  
Neuropsychiatric screenings conducted that same month were 
all normal as well.  Diagnoses following the September 1995 
VA general medical examination included complaints of night 
sweats and insomnia.  In addition, the impression following 
the October 1995 VA neurologic examination was that the 
veteran presented with multiple neurological and other 
complaints, but that his neurologic examination was normal.  
Diagnoses following the July 1997 VA general medical 
examination included history of daily soft stools and 
flatuents; history of upper respiratory infection, 
asymptomatic at present; history of bronchitis and 
hemoptysis, asymptomatic at present; history of nightly 
chills and fever with no clinical findings, all of this per 
patient; and history of dizziness, asymptomatic at present.  
(Emphasis added).  Moreover, the multiple VA medical 
examinations conducted in September 1999 resulted in 
diagnoses of normal exam of all joints, no disability found; 
history of gastroenteritis per service medical report that 
was episodic in nature, no chronic condition, and no 
disability found; history of gastritis and gastroenteritis, 
episodic, no evidence of any chronic condition, and no 
disability found; and pulmonary function test within normal 
limits, shortness of breath, no objective or clinical 
evidence of any chronic condition, no disability found.  
(Emphasis added).  In short, all of these examination reports 
noted the veteran's complaints, but found no objective 
medical evidence of such on clinical evaluation.

The Board further notes that the September 2000 VA medical 
opinion concluded that it was unlikely that the veteran's 
four categories of complaints are or were attributable to any 
undiagnosed illness.  Further, it was stated that the veteran 
had no evidence on the examination and result of any testing 
that warranted any complaint of chronic condition or 
disability that had not been covered.  Due to the extensive 
testing, it was opined that the veteran's complaints had 
either resolved or he no longer had these complaints.  As 
noted above, this opinion was based upon both an examination 
of the veteran, and an extensive review of the evidence on 
file.  Consequently, the clinician had a sufficient basis 
upon which to base his opinion.  Moreover, no competent 
medical evidence is on file which refutes this opinion.

In summary, none of the medical evaluations and diagnostic 
testing accorded to the veteran regarding his complaints 
found any objective medical evidence of such, and the 
September 2000 VA medical opinion is against the veteran's 
claims of service connection based upon the undiagnosed 
illness provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317.  Consequently, the Board must conclude that the 
preponderance of the evidence is against these claims, and 
they must be denied.  As the preponderance of the evidence is 
against these claims, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Board acknowledges that the RO did not have the benefit 
of the amended provisions of 38 U.S.C.A. § 1117 enacted by 
§ 202 of the Veterans Education and Benefits Expansion Act 
when it adjudicated the case below.  Nevertheless, inasmuch 
as there is no objective medical evidence showing that the 
veteran has any current disability(ies) manifested by the 
symptoms listed above, the Board finds that the expanded 
definition of "qualifying chronic disability" would make no 
difference in the ultimate outcome of this case.  Further, 
the RO considered all of the relevant evidence of record and 
all of the applicable law and regulations when it adjudicated 
the claim below, and the Board will do the same.  As such, 
there has been no prejudice to the veteran that would warrant 
a remand, and the veteran's procedural rights have not been 
abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).

As an additional matter, the Board notes that several of the 
veteran's complaints appear to have been attributed to known 
clinical diagnoses, including arthritis of multiple joints; 
gastritis and gastroenteritis; and bronchitis, upper 
respiratory infections, colds, and viral syndrome.  Further, 
the veteran has contended that his nocturnal chills and 
fever, night sweats, and dizziness, began following a tick 
bite in 1993.  Although the Veterans Education and Benefits 
Expansion Act of 2001 permitted the Secretary to provide in 
the regulations for any diagnosed illness determined in the 
regulation to warrant service connection under 38 U.S.C.A. 
§ 1117, no diagnosed illnesses have been added to the 
regulations at this time.  See 38 C.F.R. § 3.317.  Thus, it 
is axiomatic that the veteran's clinically diagnosed 
disabilities have not been presumed to be associated with 
Persian Gulf service.  Moreover, as previously mentioned, 
service connection was denied for these disabilities by the 
July 1999 Board decision.

II.  Increased Rating

Background.  The veteran's service medical records reflect, 
in part, that at the time of his May 1995 retirement 
examination, it was noted that he had experienced low back 
pain since 1981.  Nevertheless, his spine was clinically 
evaluated as normal.

At the September 1995 VA general medical examination, the 
veteran complained, in part, of multiple joint aches and low 
back pain, nonspecific.  Musculoskeletal examination showed 
full range of motion of all extremities and spine.  Diagnoses 
following examination included history of 1976 lumbar strain, 
claims service connected.  X-rays conducted of the 
lumbosacral spine revealed disc space narrowing at L5-S1.  
However, no significant subluxation was seen, and the 
vertebral body height was found to be preserved.  

Private medical records reflect treatment for complaints of 
low back pain on various occasions from June to August 1995.  

Service connection was granted for low back strain by a May 
1996 rating decision, which assigned a noncompensable (zero 
percent) rating, effective July 1, 1995.  The veteran 
appealed this decision to the Board, contending that a higher 
rating was warranted.  

Medical records continued to note treatment for low back pain 
in May and June 1997.

A May 1997 X-ray of the lumbar spine showed normal alignment.  
No fractures or dislocations were seen.  Further, the disc 
spaces were intact.  Nevertheless, it was stated that 
orthopedic referral might be helpful if concerned about a 
herniated disc.  

The veteran underwent a new VA general medical examination in 
July 1997.  At this examination, the veteran complained, in 
part, of chronic low back pain.  He also reported that 
nothing seemed to make it better or worse.  On examination, 
it was noted that the veteran's posture and gait were within 
normal limits.  Examination of the musculoskeletal system 
showed full range of motion of all extremities and spine.  
Further, there was no swelling, atrophy, or tenderness.  
Straight leg raising was negative.  He was also negative for 
crepitus.  A whole body bone scan conducted in conjunction 
with this examination revealed, among other things, mildly 
increased uptake involving the right and anterior aspect of 
the L5-S1 interspace.  Overall impression was compatible with 
mild arthritic changes involving the right and anterior 
aspect of the L5-S1 interspace and the dorsal aspect of the 
left foot.  Based on the foregoing, the examiner's diagnoses 
included history of lumbar pain with narrowing per 1995 X-ray 
showing narrowing of L5-S1 positive arthritis with bone scan.

The veteran subsequently underwent a VA spine examination in 
November 1998.  At this examination, the examiner noted that 
the veteran's claims file was available for review, and 
summarized the contents thereof.  The veteran described his 
in-service back problems, and reported that since leaving the 
military he had had chiropractic care, with little relief of 
his symptoms.  He also reported taking some over-the-count 
pain relievers.  However, he was not receiving physical 
therapy at that time, nor had he been seen by an orthopedic 
specialist or a spine specialist.  In addition, he reported 
increased pain on prolonged standing and sitting.

On examination, the veteran was found to have a normal gait.  
Range of motion was as follows: forward flexion approximately 
75 to 80 degrees; extension of 25 degrees; left and right 
lateral flexion of 45 degrees; and left and right rotation of 
35 degrees.  Further, he had mild spasms of the paraspinal 
musculature, but no other fixed deformities.  Neurological 
evaluation revealed full strength of the psoas, quadriceps, 
hamstrings, gastrocnemius, and tibialis anterior bilaterally.  
Deep tendon reflexes were brisk and symmetrical.  Straight 
leg raising was negative bilaterally.  Based on the 
foregoing, the examiner concluded that, at the present time, 
the diagnosis was mechanical low back pain.  The examiner 
also commented that the veteran's complaints were consistent 
with this diagnosis, and that the veteran had excellent range 
of motion on examination.  However, without radiographs 
available, he could not fully evaluate the veteran for a 
possible foraminal stenosis or disc space collapse.

In a subsequent addendum, the examiner noted that X-rays of 
the lumbosacral spine showed mild to moderate L5-S1 disc 
space narrowing, with anterior traction spur formation, as 
well as L5-S1 foraminal stenosis.  The other disc spaces were 
well preserved, with no evidence of foraminal stenosis seen.

The veteran underwent a new VA spine examination in January 
1999.  At this examination, the veteran described an almost 
constant dull, aching pain limited to his back; he had no 
complaints of leg pain.  Further, he had increased pain with 
standing, and described significant flare-ups.  He also 
reported that his pain was worse when it rained.  In 
addition, it was noted that he was not using a crutch or a 
brace, and that he did not have any history of surgery or 
clear cut injury to the lumbosacral spine.

On examination, it was noted that the veteran did not have a 
limp.  He was found to have a mild spasm of the paraspinal 
musculature with no tenderness to palpation.  Range of motion 
was as follows: forward flexion to approximately 90 degrees, 
with only mild pain at the extreme of flexion; extension to 
approximately 20 degrees' right lateral flexion of 35 
degrees; left lateral flexion of 30 degrees with mild 
increase in pain with left lateral flexion; right and left 
rotation of 25 degrees, with no real increase in pain.  
Evaluation of the lower extremities showed full strength in 
the quadriceps, hamstrings, gastrocs, extensor hallucis 
longus, and tibialis anterior, bilaterally.  Deep tendon 
reflexes were found to be brisk and symmetrical, both the 
patellar and ankle.  Moreover, both seated and supine 
straight leg raising were negative.  

Based on the foregoing, the examiner diagnosed chronic 
musculoskeletal pain without any neurologic symptoms or 
signs; and radiographic evidence of L5-S1 disc space 
narrowing.  Further, the examiner commented that the veteran 
only had mild to moderate pain, and no real physical 
restriction seen on examination.  The examiner also commented 
that the veteran only had pain with extremes of range of 
motion, and that he had excellent range of motion.  There was 
no neurological sequelae.  He had good strength in the 
bilateral lower extremities.

By a February 1999 Supplemental Statement of the Case, the RO 
granted a 10 percent rating for the veteran's low back 
strain, effective May 3, 1997.  The RO stated that this was 
the date of the medical record reporting tenderness at the 
sciatic notch, which was the first evidence they had that the 
veteran had observed pain.  Additionally, the RO stated that 
the 10 percent rating was for characteristic pain or limited 
motion, and that a higher evaluation of 20 percent was not 
warranted unless evidence demonstrated muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position, or moderate limitation of 
motion.

In July 1999, the Board remanded the low back claim to accord 
the veteran a new VA orthopedic examination.  The examiner 
was to determine whether the veteran's low back exhibited 
weakened movement, excess fatigability, or incoordination, 
and, if feasible, these determinations should be expressed in 
terms of the degree of additional range of motion loss due to 
any weakened movement, excess fatigability, or 
incoordination.  Further, the examiner was to express an 
opinion on the question of whether pain could significantly 
limit functional ability during flare-ups.

Pursuant to the Board's remand, the veteran underwent a new 
VA spine examination in September 1999.  At this examination, 
he reported no radiation into the lower extremities or into 
his upper back.  It was also noted that he had had no bowel 
or bladder problems, and no numbness or tingling.  He 
reported that he had had physical therapy and chiropractic 
treatment with no relief.  Further, he reported that he had 
tried Doan's pills with mild relief.  However, he had tried 
Indocin with no relief.  It was noted that surgery had never 
been recommended on his spine.  
Examination of the lumbosacral spine showed the veteran to be 
nontender to palpation in the midline.  Further, there were 
no gross deformities, and no tenderness in the paraspinal 
muscles.  Range of motion was as follows: forward flexion to 
90 degrees; right and left lateral bending to 30 degrees; and 
right and left rotation to 30 degrees.  He was also found to 
have 5/5 L2 through S1 motor testing, bilaterally.  
Additionally, he had 2/4 patellar and Achilles reflexes, and 
downgoing Babinski's sign, all bilaterally.  There were no 
sensory deficits to light tough in either lower extremity.  
Moreover, straight leg raising was negative, bilaterally.  
The examiner also noted that review of the veteran's 
lumbosacral spine films showed some mild degenerative changes 
in the T12-L1 and T11-T12 disc spaces.  In addition, there 
were some degenerative changes at the anterior superior 
portion of L5.  However, there was no spondylolisthesis or 
spondylolysis.  No tumors or fractures were seen.

Based on the foregoing, the examiner's overall assessment was 
mild degenerative disc disease and muscular low back pain.  
Further, the examiner commented that these were mainly 
subjective complaints with few objective findings to verify.  
However, the examiner noted that it was often hard to find 
"subjective" findings for low back pain.  The examiner 
noted that there were no neurological deficits from this.  
Moreover, the examiner opined that there was no need for any 
surgery treatment, and that continued treatment with 
nonsteroidals and avoiding heavy lifting and bending would 
benefit.  

In August 2000, the Board found that the September 1999 VA 
examiner did not provide all the information required by the 
Board's previous remand.  Accordingly, this case was remanded 
pursuant to Stegall, supra, so that the requested medical 
information could be obtained.

In a September 2000 medical opinion, the examiner who 
conducted the September 1999 VA spine examination stated that 
the veteran's low back condition did not exhibit any weakened 
movement, excess fatigability, or incoordination on the 
examination or in his (the examiner's) opinion.  The examiner 
further stated that during a flare-up of this low back 
condition, he felt that the veteran would have no additional 
degree of limitation due to any pain or muscle spasm in 
regards to the range of motion during any flare-up.  
Moreover, the examiner did not think the flare-up of pain 
could significantly limit the veteran's functional ability.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court held 
that the percentage evaluation awarded in conjunction with 
the original grant of service connection is not controlled by 
the laws and regulations referable to the effective dates of 
service connection, but by the laws and regulations referable 
to the effective date of an increased rating.  Under 38 
U.S.C.A. § 5110(b)(2), the effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date.  See also 38 C.F.R. § 3.400(o)(2).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's low back strain is evaluated pursuant to 
Diagnostic Code 5295, which provides for the evaluation of 
lumbosacral strain.  With characteristic pain on motion, a 
rating of 10 percent is provided.  With muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position, a rating of 20 percent is 
provided.  When severe with listing of the whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, a rating of 40 percent is 
provided.  38 C.F.R. § 4.71a.

In addition, the record reflects that the RO has also 
considered the applicability of Diagnostic Code 5292, which 
provides for the evaluation of limitation of motion of the 
lumbar spine.  When the limitation of motion of the lumbar 
spine is slight, a 10 percent rating is provided.  When the 
limitation of motion is moderate, a 20 percent rating is 
provided.  When the limitation of motion is severe, a rating 
of 40 percent is warranted.  38 C.F.R. § 4.71a.

The August 2001 Supplemental Statement of the Case also 
reflects that the RO considered the applicability of 
Diagnostic Code 5293, which provides for evaluation of 
intervertebral disc syndrome.  Intervertebral disc syndrome 
is assigned a noncompensable rating when it postoperative, 
cured.  A 10 percent evaluation is assigned when it is mild.  
Moderate symptoms with recurring attacks are assigned a 20 
percent evaluation.  Severe symptoms, with recurring attacks 
and intermittent relief are assigned a 40 percent evaluation.  
Pronounced symptoms, that are persistent and compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief are assigned a 60 percent 
evaluation.  The maximum evaluation available under 
Diagnostic Code 5293 is 60 percent.  38 C.F.R. § 4.71a.

The RO also considered where the veteran's low back strain 
warranted an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), which provides that in exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be approved provided 
the case presents such an exceptional or unusual disability 
picture with related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.


Analysis.  In the instant case, the Board finds that the 
evidence supports a finding that the veteran is entitled to a 
compensable rating of 10 percent for his low back strain for 
the period prior from July 1, 1995, to May 2, 1997.  However, 
the preponderance of the evidence is against a finding that 
the veteran met or nearly approximated the criteria for a 
rating in excess of 10 percent for any distinctive periods 
prior to or since May 3, 1997.

As noted above, the September 1995 VA general medical 
examination found that the veteran had full range of motion 
of all extremities and spine.  No impairment was noted at 
that time.  However, the outpatient treatment records dated 
in 1995 and 1997 note that the veteran sought treatment on 
various occasions for complaints of low back pain.  Taking 
into consideration these complaints of pain, and resolving 
all reasonable doubt in favor of the veteran, the Board finds 
that the veteran's service-connected low back strain was 
manifest by characteristic pain on motion during the period 
from July 1, 1995, to May 2, 1997.  Accordingly, he is 
entitled to a compensable rating of 10 percent pursuant to 
Diagnostic Code 5295.  38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a.

With respect to the veteran's claim of entitlement to a 
rating in excess of 10 percent for his low back pain, the 
Board finds that there is no competent medical evidence on 
file showing any distinctive periods where the veteran's 
service-connected low back strain has been manifest by muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in a standing position; or moderate 
limitation of motion; or moderate symptoms of intervertebral 
disc syndrome with recurring attacks, either before or since 
May 3, 1997.

The record clearly shows that the veteran has complained of 
low back pain since active service, as shown by the fact that 
the veteran's current 10 percent rating is based on 
characteristic painful motion.  However, a review of the 
medical evidence does not show that, even when taking into 
consideration the veteran's complaints of pain, his service-
connected low back strain has resulted in moderate limitation 
of motion.  Both the September 1995 and July 1997 VA general 
medical examinations showed full range of motion of all 
extremities and spine.  Further, the November 1998 VA spine 
examiner noted that the veteran had excellent range of 
motion.  Similarly, the January 1999 VA spine examiner stated 
that the veteran only had pain with extremes of range of 
motion, and that he had excellent range of motion.  The range 
of motion findings on the September 1999 VA examination were 
consistent with the findings of the previous examinations.  
Moreover, the clinician who conducted this examination stated 
in his September 2000 opinion that, among other things, the 
veteran would have no additional degree of limitation due to 
any pain or muscle spasm in regards to the range of motion 
during any flare-up.  Consequently, the Board finds that the 
records shows no distinctive periods where the veteran met or 
nearly approximated the criteria for a rating in excess of 10 
percent under Diagnostic Code 5292; i.e., the medical records 
do not show moderate limitation of motion.  38 C.F.R. 
§ 4.71a.

In regard to Diagnostic Code 5293, the Board acknowledges 
that the evidence on file shows degenerative changes to the 
lumbosacral spine.  Nevertheless, the record does not support 
a finding that these changes have resulted in moderate 
symptoms of intervertebral disc syndrome with recurring 
attacks. . For example, a neurological evaluation in November 
1998 revealed full strength of the psoas, quadriceps, 
hamstrings, gastrocnemius, and tibialis anterior bilaterally.  
Deep tendon reflexes were brisk and symmetrical.  Straight 
leg raising was negative bilaterally.  The January 1999 
examination also revealed that deep tendon reflexes were 
brisk and symmetrical, and both seated and supine straight 
leg raising were negative.  
The examiner specifically opined that there was no 
neurological sequelae.  Similar findings were reported ion 
subsequent examinations.  The September 1999 examiner 
specifically reported that the veteran's symptoms were mainly 
subjective complaints with few objective findings to verify, 
and that there were no neurological deficits from the low 
back pain.  The Board further notes that the veteran has 
consistently reported that his low back pain does not radiate 
into his other extremities.  Ankle jerks have been present 
and straight leg raising has been negative throughout.  

Based on the foregoing, the Board concludes that the medical 
evidence does not show any distinctive periods where the 
veteran's service-connected low back strain was manifest by 
moderate intervertebral disc syndrome with recurring attacks.  
Thus, he is not entitled to a rating in excess of 10 percent 
under Diagnostic Code 5293.

Regarding Diagnostic Code 5295, the Board notes that none of 
the medical examinations on file show that the veteran's low 
back strain is manifest by unilateral loss of lateral spine 
motion in a standing position.  The Board acknowledges that 
the November 1998 VA spine examiner noted mild spasms of the 
paraspinal musculature, but none of the examinations noted 
muscle spasm on extreme forward bending.  As noted above, the 
veteran's range of motion has been described as excellent, 
and the September 2000 VA medical opinion stated, in part, 
that the veteran would have no additional degree of 
limitation due to any pain or muscle spasm in regards to the 
range of motion during any flare-up.  Thus, the veteran does 
not meet or nearly approximate the criteria for the next 
higher rating of 20 percent under Diagnostic Code 5295.  
38 C.F.R. § 4.71a.

As previously stated, the Board acknowledges that there is 
medical evidence of degenerative changes to the lumbosacral 
spine.  Further, the criteria for a 40 percent rating under 
Diagnostic Code 5295 includes loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  However, none of the medical evaluations 
indicates that the veteran has actually had loss of lateral 
motion, nor abnormal mobility on forced motion.  The Board 
reiterates that the medical evidence has shown full/excellent 
range of motion.  Even when taking into consideration the 
veteran's complaints of pain, the September 2000 VA medical 
opinion stated that the veteran would have no additional 
degree of limitation due to any pain or muscle spasm in 
regards to the range of motion during any flare-up, and that 
the flare-up of pain would not significantly limit the 
veteran's functional ability.  Moreover, the medical evidence 
does not support a finding of severe impairment, listing of 
the whole spine to the opposite side, or positive 
Goldthwait's sign.  In short, the veteran does not meet or 
nearly approximate the criteria for a 40 percent rating under 
Diagnostic Code 5295.

In summary, the Board finds that a thorough review of the 
medical evidence does not show that the veteran meets or 
nearly approximates the criteria for a rating in excess of 10 
percent for his service-connected low back strain under any 
of the potentially applicable Diagnostic Codes, either before 
or since May 3, 1997.  Accordingly, the Board concludes that 
the preponderance of the evidence is against the claim, and 
it must be denied.  The Board notes that in making this 
determination it has taken into consideration the 
requirements of 38 C.F.R. §§ 4.40, 4.45, and 4.59, as well as 
the applicability of "staged ratings," pursuant to 
Fenderson, supra.  Further, the Board notes that these 
regulations are applicable in the instant case because the 
veteran has reported that his low back is manifest by pain 
and resulting functional impairment.  Despite these 
subjective complaints, the record does not contain objective 
evidence by which it can be factually ascertained that there 
is or would be any distinctive periods where the functional 
impairment attributable to the veteran's complaints of low 
back pain would warrant a schedular rating in excess of the 
10 percent evaluation currently in effect.

Since the preponderance of the evidence is against the claim 
of entitlement to a rating in excess of 10 percent for the 
veteran's service-connected low back strain, the benefit of 
the doubt doctrine is not for application.  See generally 
Gilbert, supra; Ortiz, supra.

The Board also finds that the level of impairment attributed 
to the veteran's service-connected low back strain is 
adequately compensated by the current schedular rating, and 
concurs with the RO's determination that an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  
Here, a thorough review of the evidence on file does not show 
any distinctive periods where the veteran's low back strain 
resulted in frequent periods of hospitalization or marked 
interference with employment. 





ORDER

Entitlement to service connection for stomach pain, stomach 
bloating, diarrhea, soft stools, and indigestion as due to 
undiagnosed illness is denied.

Entitlement to service connection for shortness of breath and 
coughing up blood as due to undiagnosed illness is denied.

Entitlement to service connection for pain in multiple joints 
(other than the lumbosacral spine, right ankle, and right 
index finger), pain in the extremities, and leg cramps as due 
to undiagnosed illness is denied.

Entitlement to service connection for nocturnal chills and 
fever, night sweats, and dizziness as due to undiagnosed 
illness is denied.

Entitlement to a compensable evaluation of 10 percent for low 
back strain for the period July 1, 1995, to May 2, 1997, is 
granted, subject to the law and regulations applicable to the 
payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for low back 
strain, either before or since May 3, 1997, is denied.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

